BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock Government Money Market V.I. Fund (the “Fund”) Supplement dated February 23, 2016 to the Prospectus of the Fund, dated September 1, 2015 Effective as of March 1, 2016, BlackRock Advisors, LLC (“BlackRock”) has agreed contractually to cap net expenses of the Class I shares of the Fund at a lower level, eliminate an expense cap relating to operational and recordkeeping fees and eliminate a voluntary expense cap. Accordingly, the Fund’s Prospectus is amended as follows: The section entitled “Fund Overview — Key Facts About BlackRock Government Money Market V.I. Fund —Fees and Expenses of the Fund” in the Prospectus is deleted in its entirety and replaced with the following: Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The expenses below do not include separate account fees and expenses, and would be higher if these fees and expenses were included. Please refer to your variable annuity or insurance contract (the “Contract”) prospectus for information on the separate account fees and expenses associated with your Contract. Shareholder Fees (fees paid directly from your investment) The Fund is not subject to any Shareholder Fees. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class I Shares Management Fees 0.50 % Distribution and/or Service (12b-1) Fees None Other Expenses 0.11 % Total Annual Fund Operating Expenses 0.61 % Fee Waivers and/or Expense Reimbursements 1 (0.31 )% Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursements 1 0.30 % 1 As described in the “Management of the Funds” section of the Fund’s prospectus, BlackRock Advisors, LLC has contractually agreed to waive and/or reimburse fees or expenses in order to limit Total Annual Fund Operating Expenses After Fee Waivers and/or Expense Reimbursements (excluding Dividend Expense, Interest Expense, Acquired Fund Fees and Expenses and certain other Fund expenses) to 0.30% (for Class I Shares) of average daily net assets through April 30, 2018. This contractual agreement may be terminated upon 90 days’ notice by a majority of the non-interested directors of the Fund or by a vote of a majority of the outstanding voting securities of the Fund. Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. The Example does not reflect charges imposed by the Contract. See the Contract prospectus for information on such charges. Although your actual costs may be higher or lower, based on these assumptions and the net expenses shown in the fee table, your costs would be: 1 Year 3 Years 5 Years 10 Years Class I Shares $31 $164 $309 $733 In the table on page I-9 of the Prospectus under the section entitled “Management of the Funds — BlackRock,” the information solely as it relates to the Fund is revised as set forth below: Contractual Caps on Total Annual Fund Operating Expenses* (excluding Dividend Expense, Interest Expense, Acquired Fund Fees and Expenses and certain other Fund expenses) 1 Contractual Caps on fees paid by Fund for Operational and Recordkeeping Services 1 Government Money Market V.I. Fund 0.30% — * As a percentage of average daily net assets and based on current fees. 1 The contractual caps for each Fund except the Government Money Market V.I. Fund are in effect until May 1, 2016. The contractual cap for the Government Money Market V.I. Fund is in effect through April 30, 2018. The contractual agreement may be terminated, with respect to each Fund, upon 90 days notice by a majority of the non-interested directors of the Fund or by a vote of a majority of the outstanding voting securities of the Fund. Shareholders should retain this Supplement for future reference. PR-VARGMVI-0216SUP
